         Case 5:20-cv-00063-MTT Document 6 Filed 04/17/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

DETRICH BATTLE,                               )
                                              )
                                              )
                     Plaintiff,               )
                                              )
              v.                              )   CIVIL ACTION NO. 5:20-cv-63 (MTT)
                                              )
HANCOCK STATE PRISON,                         )
                                              )
                                              )
                Defendant.                    )
 __________________                           )


                                          ORDER

       The Court granted pro se Plaintiff Detrich Battle’s motion to proceed in forma

pauperis but noted that, under the screening standard set forth at 28 U.S.C. §

1915(e)(2)(B), Battle had failed to “provide[] enough information to allow the Court to

assess his complaint.” Doc. 4 at 3.

       The Court therefore ordered him to file a recast complaint and noted that the

complaint should be organized by claim, state each allegation in separately numbered

paragraphs, and specify exactly what actions each named Defendant did (or failed to

do) and how these actions or inactions support each asserted claim. Id.

       Battle filed a recast complaint. Doc. 5. He purports to bring claims against

Hancock State Prison, Lieutenant Clark, Deputy Warden of Security Ivy, Warden

Sellers, Captain Ingram, Jack Koon, Carey Barnes, Belinda Davis, Vera Watkins,

Lieutenant Foye, Sergeant Pearson, and Sergeant Dixon. Doc. 1 at 1-5. He alleges

they discriminated against him in his employment on the basis of disability and

retaliated against him in violation of the Americans with Disabilities Act. Neither Title I
             Case 5:20-cv-00063-MTT Document 6 Filed 04/17/20 Page 2 of 4



nor Title II of the ADA provides for individual liability. See Mason v. Stallings, 82 F.3d

1007, 1009 (11th Cir. 1996); Everson v. Leis, 556 F.3d 484, 501 (6th Cir. 2009) (“Title II

of the ADA does not, however, provide for suit against a public official acting in his

individual capacity.”) (listing cases). The individual capacity claims are, therefore,

frivolous.

       Further, a suit against a governmental employee in his official capacity is, in

essence, a suit against the governmental entity itself. For that reason, the claims

against the individual defendants in their official capacities are redundant if the proper

governmental entity is named as a defendant. See M.R. v. Bd. of Sch. Comm'rs of

Mobile Cty., No. CIV.A. 11-0245-WS-C, 2012 WL 2931263, at *2 (S.D. Ala. July 18,

2012) (“courts in this Circuit routinely and overwhelmingly deem suits against both a

local government official in his official capacity and the entity of which the officer is an

agent to be redundant, and dismiss the official-capacity claims against the individual

defendant on that basis.”). At least one of the named defendants appears to work not

for Hancock State Prison, but for the Georgia Department of Corrections. And the GDC

may be the correct defendant anyway. The Court will allow the official-capacity claims

to proceed at this stage but will dismiss them if it becomes clear they are redundant.

       Battle’s recast complaint does contain more factual detail, including dates, and

refers to four incidents: the refusal, by Hancock employees, to call an ambulance for

him in December 2014; the accident in April 2015, after which Lieutenant Clark

threatened Battle with the loss of his job; a statement by Watkins, in August 2015, that

Hancock would not accommodate Battle’s medical restrictions; and the Georgia




                                                 -2-
          Case 5:20-cv-00063-MTT Document 6 Filed 04/17/20 Page 3 of 4



Department of Corrections’s denial of Battle’s “medical extension request” and

termination of his employment in April 2018. Doc. 5 at 11-12.

       After review, Battle’s claims against the individual defendants in their individual

capacities are DISMISSED without prejudice as frivolous. The Court finds that Battle’s

ADA claims for discriminatory discharge, failure to accommodate, and retaliation against

Hancock State Prison and the individual Defendants in their official capacities may

proceed for further factual development. Accordingly, it is ORDERED that service be

made on the Defendants by the United States Marshal Service. That is not to say that

Battle’s claims would necessarily survive a Rule 12 motion, but only that they are not

clearly frivolous.

       Battle is advised that he must serve upon opposing counsel (or the Defendants if

they are not represented by counsel) copies of all motions, pleadings, discovery, and

correspondence (including letters to the Clerk or to a judge) filed with the Clerk of Court.

Fed. R. Civ. P. 5(a). Battle shall include with any paper which is filed with the Clerk of

Court a certificate stating the date on which a true and correct copy of that paper was

mailed to the Defendants or their counsel. The Clerk of Court will not serve or forward

to the Defendants or their counsel copies of any materials filed with the Court.

       In addition, the following limitations are imposed on discovery: except with

written permission of the Court first obtained, (1) interrogatories may not exceed twenty-

five to each party (Local Rule 33.1), (2) requests for production of documents and things

under Rule 34 of the Federal Rules of Civil Procedure may not exceed ten requests to

each party (Local Rule 34), and (3) requests for admissions under Rule 36 of the




                                                -3-
            Case 5:20-cv-00063-MTT Document 6 Filed 04/17/20 Page 4 of 4



Federal Rules of Civil Procedure may not exceed fifteen requests to each party (Local

Rule 36).

       The Plaintiff is responsible for diligently prosecuting his complaint, and failure to

do so may result in dismissal under Rule 41(b) of the Federal Rules of Civil Procedure.

The Plaintiff is required to keep the Clerk of Court advised of his current address during

the pendency of this action. Failure to promptly advise the Clerk of any change of

address may result in the dismissal of the Plaintiff's complaint.

       SO ORDERED, this 17th day of April, 2020.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                                -4-
